Name: Commission Implementing Regulation (EU) NoÃ 427/2012 of 22Ã May 2012 on the extension of special guarantees concerning salmonella laid down in Regulation (EC) NoÃ 853/2004 of the European Parliament and of the Council to eggs intended for Denmark Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade policy;  Europe;  agricultural policy;  health;  animal product;  agricultural activity
 Date Published: nan

 23.5.2012 EN Official Journal of the European Union L 132/8 COMMISSION IMPLEMENTING REGULATION (EU) No 427/2012 of 22 May 2012 on the extension of special guarantees concerning salmonella laid down in Regulation (EC) No 853/2004 of the European Parliament and of the Council to eggs intended for Denmark (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 8(3)(b) thereof; Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. Article 8 of that Regulation provides special guarantees for food of animal origin intended for the Finnish and Swedish markets. Accordingly, food business operators intending to place eggs on the market in those Member States are to comply with certain rules in respect of salmonella. It also provides that consignments of such eggs are to be accompanied by a certificate stating that a microbiological test has been carried out with negative results in accordance with Union legislation. (2) Commission Regulation (EC) No 1688/2005 of 14 October 2005 implementing Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards special guarantees concerning salmonella for consignments to Finland and Sweden of certain meat and eggs (2) grants such special guarantees. (3) In addition, Regulation (EC) No 1688/2005 lays down rules on the sampling of the flocks of origin of the eggs and microbiological methods for the examination of those samples. It also sets out a model health certificate to accompany consignments of eggs. (4) Pursuant to Regulation (EC) No 853/2004, the special guarantees in respect of certain foodstuffs of animal origin may be extended, in whole or in part, to any Member States, or any region of a Member State, that has a control programme recognised as equivalent to that approved for Finland and Sweden in respect of the food of animal origin concerned. (5) On 5 October 2007, the Danish Veterinary and Food Administration forwarded an application to the Commission for special guarantees to be authorised for Denmark concerning salmonella in eggs for the whole of Denmark in accordance with Regulation (EC) No 853/2004. The application includes a description of the Danish salmonella Control Programme for eggs. (6) During its meeting on 18 June 2008, the Standing Committee on the Food Chain and Animal Health agreed on a Commission staff working document entitled Guidance document on the minimum requirements for salmonella control programmes to be recognised equivalent to those approved for Sweden and Finland in respect of meat and eggs of Gallus gallus (the Guidance document). (7) The Danish salmonella Control Programme for eggs is considered equivalent to that approved for Finland and Sweden and is in line with the Guidance document. In addition, the Danish authorities provided, on 20 May 2011, information demonstrating that the prevalence of salmonella in flocks of rearing and adult laying hens in Denmark in 2008, 2009 and 2010 was also in line with the Guidance document. (8) The special guarantees should therefore be extended to consignments of eggs intended for Denmark. In addition, the rules laid down in Regulation (EC) No 1688/2005 concerning the sampling of the flocks of origin of the eggs, the microbiological methods for the examination of those samples and the model health certificate should apply to such consignments. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Denmark is authorised to apply the special guarantees concerning salmonella laid down in Article 8(2) of Regulation (EC) No 853/2004 to consignments of eggs, as defined in point 5.1 of Annex I to Regulation (EC) No 853/2004, intended for Denmark. Article 2 1. The sampling of the flocks of origin of the eggs referred to in Article 1 shall be carried out in accordance with Article 4 of Regulation (EC) No 1688/2005. 2. The samples referred to in paragraph 1 shall be subjected to microbiological testing for salmonella in accordance with Article 5(1) Regulation (EC) No 1688/2005. Article 3 Consignments of eggs referred to in Article 1 shall be accompanied by a certificate complying with the model provided for in Article 6(2) of Regulation (EC) No 1688/2005. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 271, 15.10.2005, p. 17.